[exhibit103_securityagree001.jpg]
LA\3881692.2 SECURITY AGREEMENT made by WYNN AMERICA, LLC, and THE GUARANTORS
PARTY HERETO, as Pledgors, in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as
Collateral Agent ______________________ Dated as of November __, 2014



--------------------------------------------------------------------------------



 
[exhibit103_securityagree002.jpg]
LA\3881692.2 TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INTERPRETATION
.......................................................................5 SECTION
1.1 Definitions
...........................................................................................................
5 SECTION 1.2
Interpretation......................................................................................................
11 SECTION 1.3 Resolution of Drafting Ambiguities
..................................................................... 11 ARTICLE
II GRANT OF SECURITY AND SECURED
OBLIGATIONS........................................... 11 SECTION 2.1 Grant of
Security Interest
....................................................................................
11 SECTION 2.2 Security Interest
.................................................................................................
13 SECTION 2.3 No Release
.........................................................................................................
14 ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL................................................................................................................................
14 SECTION 3.1 Delivery of Certificated Pledged Securities
.......................................................... 14 SECTION 3.2
Perfection of Uncertificated Pledged
Securities..................................................... 15 SECTION 3.3
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest...............................................................................................................
15 SECTION 3.4 Other Actions
.....................................................................................................
15 SECTION 3.5 Joinder of Additional Guarantors
......................................................................... 16
SECTION 3.6 Use and Pledge of Pledged
Collateral................................................................... 16
ARTICLE IV REPRESENTATIONS, WARRANTIES AND
COVENANTS....................................... 17 SECTION 4.1 Defense of
Claims; Transferability of Pledged Collateral
...................................... 17 SECTION 4.2 Other Financing
Statements.................................................................................
17 SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization.................. 17 SECTION 4.4 Due Authorization and Issuance
.......................................................................... 18
SECTION 4.5 Benefit to Guarantors
..........................................................................................
18 ARTICLE V CERTAIN PROVISIONS CONCERNING PLEDGED SECURITIES
............................. 18 SECTION 5.1 Pledge of Additional Pledged
Securities ............................................................... 18
SECTION 5.2 Voting Rights; Distributions;
etc.......................................................................... 18
SECTION 5.3 Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests............ 19 ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY
COLLATERAL................................................................................................................................
20 SECTION 6.1 Grant of License
.................................................................................................
20 SECTION 6.2 Protection of Collateral Agent’s
Security.............................................................. 20
SECTION 6.3 After-Acquired Property
.....................................................................................
21 SECTION 6.4 Litigation
...........................................................................................................
21 ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES
........................................ 21 SECTION 7.1 Maintenance of Records
......................................................................................
21



--------------------------------------------------------------------------------



 
[exhibit103_securityagree003.jpg]
LA\3881692.2 SECTION 7.2
Legend...............................................................................................................
22 ARTICLE VIII
REMEDIES..............................................................................................................
22 SECTION 8.1 Remedies
...........................................................................................................
22 SECTION 8.2 Notice of
Sale.....................................................................................................
24 SECTION 8.3 Waiver of Notice and
Claims...............................................................................
24 SECTION 8.4 Certain Sales of Pledged Collateral
...................................................................... 24
SECTION 8.5 No Waiver; Cumulative Remedies
....................................................................... 25
SECTION 8.6 Certain Additional Actions Regarding Intellectual
Property................................... 26 SECTION 8.7 Special Gaming
Requirements
............................................................................. 26
ARTICLE IX APPLICATION OF PROCEEDS
.................................................................................
27 ARTICLE X MISCELLANEOUS
.....................................................................................................
27 SECTION 10.1 Concerning Collateral Agent
...............................................................................
27 SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact ........ 28 SECTION 10.3 Representations, Warranties and
Covenants.......................................................... 29 SECTION
10.4 Continuing Security Interest
................................................................................
29 SECTION 10.5 Termination; Release
..........................................................................................
29 SECTION 10.6 Modification in Writing
......................................................................................
30 SECTION 10.7 Notices
..............................................................................................................
30 SECTION 10.8 GOVERNING
LAW...........................................................................................
30 SECTION 10.9 SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY
TRIAL.............................................................. 30 SECTION
10.10 Severability of
Provisions....................................................................................
31 SECTION 10.11 Counterparts; Interpretation; Effectiveness
........................................................... 31 SECTION 10.12
Business Days
....................................................................................................
32 SECTION 10.13 No Credit for Payment of Taxes or
Imposition...................................................... 32 SECTION
10.14 No Claims Against Collateral Agent
.................................................................... 32 SECTION
10.15 Obligations Absolute
..........................................................................................
32 SECTION 10.16 Application of Gaming
Laws...............................................................................
33 SECTION 10.17 Gaming Law Specific Provisions
......................................................................... 33
SCHEDULE 1 Certificated Securities EXHIBIT 1 Form of Issuers Acknowledgment
EXHIBIT 2 Form of Security Agreement Pledge Amendment EXHIBIT 3 Form of Joinder
Agreement



--------------------------------------------------------------------------------



 
[exhibit103_securityagree004.jpg]
LA\3881692.2 SECURITY AGREEMENT This SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of November __, 2014, made by WYNN AMERICA, LLC, a Nevada
limited liability company, having an office at 3131 Las Vegas Blvd. South, Las
Vegas, NV 89109 (“Borrower”), and THE SUBSIDIARIES OF BORROWER FROM TIME TO TIME
PARTY HERETO (collectively, the “Guarantors” and, together with Borrower, the
“Pledgors,” and each, a “Pledgor”), in favor of DEUTSCHE BANK AG NEW YORK
BRANCH, having an office at 60 Wall Street, New York, New York 10005, in its
capacity as collateral agent pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity and together with any successors in such capacity,
“Collateral Agent”). R E C I T A L S: A. Borrower, the Guarantors from time to
time party thereto, the Lenders (as defined in the Credit Agreement) from time
to time party thereto, Deutsche Bank AG New York Branch, in its capacity as
administrative agent, Collateral Agent and the other financial institutions
party thereto have, in connection with the execution and delivery of this
Agreement, entered into that certain Credit Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). B. The Guarantors have, or will
have, as the case may be, among other things, fully and unconditionally
guaranteed the obligations of Borrower under the Credit Agreement and of the
other Credit Parties under the Credit Swap Contracts and Secured Cash Management
Agreements. C. Each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations of (i) Borrower under the
Credit Agreement and the other Credit Documents and (ii) the Credit Parties
under the Credit Swap Contracts and Secured Cash Management Agreements and is,
therefore, willing to enter into this Agreement. D. Collateral Agent has been
authorized and directed to enter into this Agreement pursuant to the Credit
Agreement. E. It is a condition precedent to (i) the obligations of the Lenders
to make Loans under the Credit Agreement, (ii) the obligations of the L/C
Lenders to issue Letters of Credit under the Credit Agreement, (iii) the
obligations of the applicable Swap Providers to provide financial accommodations
under the Credit Swap Contracts and (iv) the obligations of the applicable Cash
Management Banks to provide financial accommodations under the Secured Cash
Management Agreements that each Pledgor execute and deliver the applicable
Credit Documents, including this Agreement. F. This Agreement is made by each
Pledgor in favor of Collateral Agent for the benefit of the Secured Parties to
secure the payment and performance of all of the Secured Obligations (as
hereinafter defined). A G R E E M E N T:



--------------------------------------------------------------------------------



 
[exhibit103_securityagree005.jpg]
LA\3881692.2 NOW, THEREFORE, in consideration of the foregoing premises and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Pledgor and Collateral Agent hereby agree as follows:
ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1 Definitions. (a) Terms used
herein that are defined in the Credit Agreement (and not defined herein) shall
have the meanings assigned to them in the Credit Agreement. Unless otherwise
defined herein or in the Credit Agreement, terms used herein that are defined in
the UCC (as hereinafter defined) shall have the meanings assigned to them in the
UCC, including the following that are capitalized herein: “Accounts”; “Bank”;
“Chattel Paper”; “Certificated Security”; “Commercial Tort Claim”; “Documents”;
“Electronic Chattel Paper”; “Equipment”; “Fixtures”; “General Intangibles”;
“Goods”; “Instruments”; “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”;
“Records”; “Securities Account”; “State”; “Supporting Obligations”; and
“Tangible Chattel Paper”. (b) Capitalized terms used but not otherwise defined
herein that are defined in the Credit Agreement shall have the meanings given to
them in the Credit Agreement (c) The following terms shall have the following
meanings: “Agreement” shall have the meaning assigned to such term in the
preamble hereof. “Borrower” shall have the meaning assigned to such term in the
preamble hereof. “Charges” shall mean any and all property and other taxes,
assessments and special assessments, levies, fees and all governmental charges
imposed upon or assessed against, and all claims (including, without limitation,
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law) against, all or any portion of the Pledged Collateral.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereof. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute. “Contracts”
shall mean, collectively, with respect to each Pledgor, all contracts and
agreements, including, without limitation, all sale, service, performance,
equipment or property lease contracts and agreements, to which such Pledgor is a
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof. “Copyright License” shall mean
any agreement, whether written or oral, providing for the grant by or to any
Pledgor of any right to use any Copyright, including without limitation, any of
the foregoing referred to in Schedule 7(c) to the applicable Perfection
Certificate. “Copyrights” shall mean (i) all copyrights arising under the laws
of the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether



--------------------------------------------------------------------------------



 
[exhibit103_securityagree006.jpg]
LA\3881692.2 published or unpublished (including, without limitation, those
listed in Schedule 7(c) to the applicable Perfection Certificate), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof. “Credit Agreement” shall have the meaning assigned to such
term in the recitals hereof. “Deposit Accounts” shall mean, collectively, with
respect to each Pledgor, all “deposit accounts” as such term is defined in
Article 9 of the UCC and shall also include any sub-accounts relating to any of
the foregoing deposit accounts. “Distributions” shall mean, collectively, with
respect to each Pledgor, all dividends, cash, options, warrants, rights,
instruments, distributions, returns of capital or principal, income, interest,
profits and other property, interests (debt or equity) or proceeds, including as
a result of a split, revision, reclassification or other like change of the
Pledged Securities, from time to time received, receivable or otherwise
distributed to such Pledgor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes. “Excluded Property” shall mean, with
respect to any Pledgor: (i) any fee-owned real property with a fair market value
of less than $100.0 million and any leasehold rights and interests in real
property (except to the extent any such property is, or such rights or interests
are, required to be subject to a Lien in favor of the Secured Parties pursuant
to Sections 9.08, 9.11 or 9.16 of the Credit Agreement); (ii) Letter-of-Credit
rights, other than Supporting Obligations, to the extent a security interest
therein cannot be perfected by the filing of a UCC financing statement; (iii)
motor vehicles and other assets subject to certificates of title, in each case,
to the extent a security interest therein cannot be perfected by the filing of a
UCC financing statement; (iv) any Money, Deposit Accounts, Securities Accounts
and other assets specifically requiring perfection through control agreements,
in each case, to the extent a security interest therein cannot be perfected by
the filing of a UCC financing statement; (v) any permit, lease, license,
contract or other agreement to which such Pledgor is a party, including, without
limitation, the Gaming Licenses, in each case, to the extent and for so long as
the grant of a security interest hereunder (a) is prohibited (x) by or is a
violation of any applicable law, rule or regulation (including, without
limitation, any Gaming Laws) or (y) by any agreement, instrument or other
undertaking to which such Pledgor is a party or by which it or any of its
property or assets is bound; (b) requires consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority) unless such consent, approval, license or authorization
has been received and is in effect; (c) requires the consent of any Person
(other than Borrower or any of its Wholly Owned Restricted Subsidiaries) unless
such consent has been received and is in effect; or (d) shall constitute or
would result in (1) the abandonment, invalidation or unenforceability of any
right, title or interest of such Pledgor therein or (2) a breach or termination
pursuant to the terms of, or a default under, any such permit, lease, license,
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409
of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as the legal or contractual provisions referred
to above shall



--------------------------------------------------------------------------------



 
[exhibit103_securityagree007.jpg]
LA\3881692.2 no longer be applicable or the condition causing such abandonment,
invalidation or unenforceability shall be remedied and, to the extent severable,
shall attach immediately to any portion of such permit, lease, license,
contract, property rights or agreement that does not result in any of the
consequences specified in clauses (a) through (d) above; (vi) any lease, license
or other agreement or any property or rights of such Pledgor subject to a
purchase money security interest, capital lease obligation or similar
arrangements (including permitted refinancings thereof), in each case, to the
extent permitted under the Credit Documents, if and for so long as the agreement
pursuant to which such Lien is granted (or the document providing such capital
lease or similar arrangements) prohibits, or requires the consent of any Person
(other than Borrower or any of its Wholly Owned Restricted Subsidiaries) as a
condition to, the creation of any other Lien with respect to such lease,
license, other agreement, property or rights unless such consent has been
received and is in effect; (vii) any United States applications for trademarks
filed in the United States Patent and Trademark Office pursuant to 15 U.S.C. §
1051 Section 1(b) unless and until evidence of use of the trademark in
interstate commerce is submitted to the United States Patent and Trademark
Office pursuant to 15 U.S.C. § 1051 Section 1(c) or Section 1(d); (viii) any
Equity Interests or any other right or interest in any limited partnership,
general partnership, limited liability company or joint venture (other than a
Wholly Owned Subsidiary) as to which such Pledgor is a partner, member or the
equivalent to the extent and for so long as prohibited by, or creating an
enforceable right of termination in favor of, any Person (other than Borrower or
any of its Wholly Owned Restricted Subsidiaries), under the terms of any
applicable Organizational Documents, joint venture agreement or shareholders’
agreement, without the consent of any Person (other than Borrower or any of its
Wholly Owned Restricted Subsidiaries), in each case, after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity; (ix) the voting Equity Interests of any Foreign
Subsidiary or CFC Holdco in excess of 65% of the issued and outstanding Equity
Interests of such Foreign Subsidiary or CFC Holdco entitled to vote in the
election of directors (or similar governing body of such Foreign Subsidiary or
CFC Holdco); (x) the Equity Interests of any Unrestricted Subsidiary; (xi) with
respect to any such Pledgor’s Gaming Facilities in the State of Nevada, if (and
only to the extent that and for so long as) the pledge or assignment thereof, or
grant of a security interest therein, would constitute a violation of any
applicable Requirements of Law (including any Gaming Law) or regulation, permit,
order or decree of any Governmental Authority (including any Gaming Authority),
(A) all cash on hand (i.e. cage cash and similar amounts that are not held in
deposit accounts or other bank accounts) of such Pledgor, (B) all withholding
tax, fiduciary and other deposit accounts of such Pledgor required to be
maintained by applicable Gaming Law, but only so long as the funds on deposit
therein or credited thereto are not greater than the amount required by
applicable Gaming Law, and (C) any Gaming License issued to such Pledgor for any
Gaming Facility located in the State of Nevada; (xii) with respect to any such
Pledgor’s Gaming Facilities in the Commonwealth of Massachusetts, if (and only
to the extent that and for so long as) the pledge or assignment thereof, or
grant of a security interest therein, would constitute a violation of any
applicable Requirements of Law (including any Gaming Law) or regulation, permit,
order or decree of any Governmental Authority (including any Gaming Authority),
(A) all cash on hand (i.e. cage cash and similar amounts that are not



--------------------------------------------------------------------------------



 
[exhibit103_securityagree008.jpg]
LA\3881692.2 held in deposit accounts or other bank accounts) of such Pledgor,
(B) all withholding tax, fiduciary and other deposit accounts of such Pledgor
required to be maintained by applicable Gaming Law, but only so long as the
funds on deposit therein or credited thereto are not greater than the amount
required by applicable Gaming Law and (C) any Gaming License issued to such
Pledgor (or any direct or indirect interest therein) for any Gaming Facility
located in the Commonwealth of Massachusetts; (xiii) any proceeds, property or
assets to the extent, and for so long as, the granting of a Lien on such
property or assets is not permitted under Gaming Laws of any applicable
jurisdiction, including as a result of interpretations of such Gaming Laws by
the applicable Gaming Authorities in any applicable jurisdiction; (xiv) all
monies and other funds held on behalf of customers, including, without
limitation, front money deposits and safekeeping deposits held in any casino
cage; (xv) Cash Collateral provided by such Pledgor pursuant to the Credit
Agreement; (xvi) any other assets of such Pledgor if, in the reasonable judgment
of Borrower, and agreed to by the Collateral Agent, the burden, cost or other
consequences (including any adverse tax consequences) of creating, perfecting or
maintaining the pledge of, or security interest in, such assets is excessive in
view of the benefits to be obtained by the Lenders therefrom under the Credit
Documents; (xvii) any other collateral described in Section 10.17 over which a
Lien securing the Obligations is prohibited from being granted pursuant to
applicable Gaming Law; and (xviii) any Copyright License, Patent License or
Trademark License entered into by such Pledgor and any Affiliate of such
Pledgor, together with, in each case, any and all rights thereunder; provided,
however, that, in any event, “Excluded Property” shall not include the
Certificated Securities set forth on Schedule 1 of this Agreement.
Notwithstanding anything to the contrary in the foregoing, all Proceeds and
rights to Proceeds of all of the foregoing Excluded Property shall not
constitute Excluded Property except to the extent that such Proceeds or rights
to Proceeds independently constitute Excluded Property. “Excluded Swap
Obligation” means, with respect to any Guarantor, (x) as it relates to all or a
portion of the Guarantee of such Guarantor, any Swap Obligation if, and to the
extent that, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor becomes effective with respect to such Swap Obligation or (y)
as it relates to all or a portion of the grant by such Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree009.jpg]
LA\3881692.2 “Guarantors” shall have the meaning assigned to such term in the
preamble hereof. “Intellectual Property Collateral” shall mean the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, the Trade Secrets, technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom. “Intercompany
Notes” shall mean, with respect to each Pledgor, all intercompany notes that are
issued in favor of such Pledgor by another Company and each note hereafter
acquired by such Pledgor that is issued in favor of such Pledgor by another
Company and all certificates, instruments or agreements evidencing such
intercompany notes, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof. “Issuer” shall mean
any corporation, company, limited liability company, general partnership,
limited partnership, limited liability partnership or other entity that is a
Wholly-Owned Restricted Subsidiary of Borrower. “Joinder Agreement” shall mean a
joinder agreement substantially in the form attached hereto as Exhibit 3.
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Pledgor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent (other than any written
agreement providing for the grant to any Pledgor of any right to manufacture,
use or sell any invention covered in whole or in part by a Patent relating to
any gaming equipment), including, without limitation, any of the foregoing
referred to in Schedule 7(a) to the applicable Perfection Certificate. “Patents”
shall mean (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 9(a) to the applicable Perfection Certificate,
(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in Schedule 7(a)
to the applicable Perfection Certificate, and (iii) all rights to obtain any
reissues or extensions of the foregoing. “Permitted Liens” shall mean Liens
permitted under the Credit Agreement. “Pledge Amendment” shall have the meaning
assigned to such term in Section 5.1. “Pledged Collateral” shall have the
meaning assigned to such term in Section 2.1. “Pledged Nevada Gaming Interests”
shall have the meaning assigned to such term in Section 10.17(I)(b). “Pledged
Securities” shall mean, collectively, with respect to each Pledgor, (a) all
issued and outstanding Equity Interests owned by each Pledgor (other than
directors’ qualifying shares) in any Person, including, without limitation, all
issued and outstanding Equity Interests of each Person set forth on Schedule 3
to the applicable Perfection Certificate as being owned by such Pledgor (in the
case of the Initial Perfection Certificate, after giving effect to the
Transactions) and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such Person acquired by such Pledgor



--------------------------------------------------------------------------------



 
[exhibit103_securityagree010.jpg]
LA\3881692.2 (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such Person or under any limited liability company operating agreement or any
partnership agreement of each such Person, and the certificates, instruments and
agreements representing such Equity Interests, (b) all Equity Interests of any
Person, which Equity Interests are hereafter acquired by such Pledgor (including
by issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such Person acquired by such Pledgor
(including by issuance or distribution), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any limited liability company operating agreement or any partnership agreement
of any such Person, and the certificates, instruments and agreements
representing such Equity Interests, from time to time acquired by such Pledgor
in any manner, and (c) all Equity Interests issued in respect of the Equity
Interests referred to in clause (a) or (b) above in this definition upon any
consolidation or merger of any Person of such Equity Interests; provided,
however, that in no event shall “Pledged Securities” include any Excluded
Property. “Pledgor” shall have the meaning assigned to such term in the preamble
hereof. “Receivables” shall mean (i) all Accounts, (ii) all Chattel Paper, (iii)
all Payment Intangibles, (iv) all Instruments and (v) all other rights to
payment, whether or not earned by performance for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, including, without limitation all such rights constituting or
evidenced by any General Intangible, and all Supporting Obligations related to
any of the foregoing; provided, however, that Receivables shall not include any
Investment Property. “Responsible Officer” shall mean, with respect to any
Pledgor, the chief executive officer, any senior or executive vice president,
the chief financial officer or the treasurer of such Pledgor. “Sale Proceeds”
means (i) the proceeds from the sale of Borrower or one or more of the other
Pledgors, as a going concern or from the sale of any Pledgor’s business as a
going concern, (ii) the proceeds from another sale or disposition of any assets
of the Pledgors that includes any gaming license, permit or approval or benefits
from any gaming license, permit or approval or where the assets sold have the
benefit of any gaming license, permit or approval or (iii) any other economic
value (whether in the form of cash or otherwise) received or distributed
(whether pursuant to any bankruptcy or insolvency proceeding, liquidation
proceeding or otherwise) that is associated with the gaming licenses, permits or
approvals. “Secured Obligations” shall mean all obligations (whether or not
constituting future advances, obligatory or otherwise) of Borrower and any and
all of the Guarantors from time to time arising under or in respect of this
Agreement, the Credit Agreement and the other Credit Documents, the Credit Swap
Contracts and the Secured Cash Management Agreements (including, without
limitation, the obligations to pay principal, interest and all other charges,
fees, expenses, commissions, reimbursements, premiums, indemnities and other
payments related to or in respect of the obligations contained in this
Agreement, the Credit Agreement and the other Credit Documents, the Credit Swap
Contracts or the Secured Cash Management Agreements), in each case whether (i)
direct or indirect, joint or several, absolute or contingent, due or to become
due whether at stated maturity, by acceleration or otherwise, (ii) arising in
the regular course of business or otherwise and/or (iii) now existing or
hereafter arising (including, without limitation, interest and other obligations
arising or accruing after the commencement of any bankruptcy, insolvency,
reorganization or similar proceeding with respect to any Pledgor or any other
Person, or which would have arisen or accrued but for the commencement of such
proceeding, even if such obligation or the claim therefor is not enforceable or
allowable in such proceeding); provided, that, in no event shall “Secured
Obligations” include Excluded Swap Obligations.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree011.jpg]
LA\3881692.2 “Secured Parties” shall mean Collateral Agent, Administrative
Agent, the Lenders, any Swap Provider that is a party to a Credit Swap Contract
and any Cash Management Bank that is a party to a Secured Cash Management
Agreement. “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. “Trademark License” shall mean any agreement, whether written or
oral, providing for the grant by or to any Pledgor of any right to use any
Trademark (other than any written agreement providing for the grant to any
Pledgor of any right to use any Trademark relating to any gaming equipment),
including, without limitation, any of the foregoing referred to in Schedule 7(b)
to the applicable Perfection Certificate. “Trademarks” shall mean (i) all
trademarks, trade names, organizational names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including, without
limitation, any of the foregoing referred to in Schedule 7(b) to the applicable
Perfection Certificate, and (ii) the right to obtain all renewals thereof. “UCC”
shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that if by reason of mandatory provisions
of law, any or all of the perfection or priority of Collateral Agent’s security
interest in any item or portion of the Pledged Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect on
the date hereof in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions. “UETA” shall have the meaning assigned to such term in
Section 2.1. “United States” shall mean the United States of America. SECTION
1.2 Interpretation. The rules of construction set forth in Sections 1.02 to 1.07
of the Credit Agreement shall be applicable to this Agreement mutatis mutandis.
SECTION 1.3 Resolution of Drafting Ambiguities. Each party hereto acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof. ARTICLE II GRANT OF SECURITY AND
SECURED OBLIGATIONS SECTION 2.1 Grant of Security Interest. (a) As collateral
security for the payment and performance in full of all the Secured Obligations,
each Pledgor hereby pledges and grants to Collateral Agent for the benefit of
the Secured



--------------------------------------------------------------------------------



 
[exhibit103_securityagree012.jpg]
LA\3881692.2 Parties, a lien on and security interest in and to all of the
right, title and interest of such Pledgor in, to and under the following
property, in each case wherever located and whether now owned or existing or
hereafter owned, arising or acquired from time to time (collectively, the
“Pledged Collateral”): (i) all Accounts; (ii) all Equipment, Goods, Inventory
and Fixtures; (iii) all Documents, Instruments and Chattel Paper; (iv) all
Letters of Credit and Letter of Credit Rights; (v) all Pledged Securities; (vi)
all Investment Property; (vii) the Commercial Tort Claims described in Schedule
6 to any Perfection Certificate; (viii) all Intellectual Property Collateral;
(ix) all General Intangibles; (x) all Deposit Accounts; (xi) all Money; (xii)
all Supporting Obligations; (xiii) all Sale Proceeds; (xiv) all books and
records relating to the items described in clauses (i) through (xiii) above; and
(xv) to the extent not covered by clauses (i) through (xiv) above of this
Section 2.1(a), all other personal property of such Pledgor, whether tangible or
intangible and all Proceeds and products of any of the foregoing and all
accessions to, substitutions of and replacements for, and rents, profits and
products of, each of the foregoing, and any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing. Notwithstanding anything to the contrary in
this Agreement or any other Credit Document, the security interest created by
this Agreement shall not attach to, and the term “Pledged Collateral” shall not
include, any Excluded Property; provided, however, that if any portion of any
property ceases to constitute “Excluded Property” then, immediately upon such
cessation, the term “Pledged Collateral” shall also include such portion of
property and such security interest and lien in favor of Collateral Agent
created by this Agreement shall attach to such portion of property; and
provided, further, that Proceeds and the right to Proceeds shall constitute
Pledged Collateral hereunder except to the extent that such Proceeds or right to
Proceeds independently constitutes Excluded Property hereunder.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree013.jpg]
LA\3881692.2 For the avoidance of doubt and notwithstanding anything to the
contrary in this Agreement or any other Credit Document, the Pledgors shall not
be required to, and Collateral Agent is not authorized to and hereby agrees not
to, (i) perfect the security interests granted by this Agreement by any means
other than by (A) filings pursuant to the UCC in the office of the Secretary of
State (or similar central filing office) of the relevant State(s) and filings in
the applicable real estate records with respect to mortgages of real property
interests, (B) filings in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to Intellectual
Property Collateral and/or (C) except as provided in Section 10.17, delivery to
Collateral Agent, to be held in its possession, of Pledged Collateral consisting
of certificated Pledged Securities, Chattel Paper or Instruments to the extent
expressly required herein, together with duly executed instruments of transfer
or assignment in blank; (ii) enter into any deposit account control agreement,
securities account control agreement or any other control agreement with respect
to any deposit account, securities account or any other Pledged Collateral that
requires perfection by “control”; (iii) establish Collateral Agent’s “control”
over any Electronic Chattel Paper; (iv) establish the Agent’s “control” (within
the meaning of Section 16 of the Uniform Electronic Transactions Act as in
effect in the applicable jurisdiction (the “UETA”)) over any “transferable
records” (as defined in UETA); (v) take any action (other than the actions
listed in clause (i)(A) and (i)(C) above) with respect to any assets located
outside of the United States; or (vi) perfect in any assets subject to a
certificate of title statute. SECTION 2.2 Security Interest. (a) Each Pledgor
hereby irrevocably authorizes Collateral Agent at any time and from time to time
to file in any filing office and/or recording or registration office in any
relevant jurisdiction any financing statements (including fixture filings) and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Pledged Collateral, including,
without limitation, (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law and (iii) in the
case of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timer to be cut,
a sufficient description of the real property to which such Pledged Collateral
relates. Such financing statements may describe the Pledged Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as Collateral Agent
may determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Pledged Collateral granted to Collateral Agent herein,
including, without limitation, describing such property as “all assets whether
now owned or hereafter acquired” or “all personal property whether now owned or
hereafter acquired” or words of similar import. Each Pledgor agrees to provide
all information described in clauses (i) through (iii) above in this Section
2.2(a) to Collateral Agent promptly upon request. Collateral Agent shall provide
reasonable notice to Borrower of all such financing statement filings made by
Collateral Agent on or about the Closing Date and, upon Borrower’s request, any
subsequent filings or amendments, supplements or terminations of existing
filings, made from time to time thereafter. (b) Each Pledgor hereby further
authorizes Collateral Agent to file filings with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office),
including this Agreement, any trademark, patent or copyright security agreement
in form and substance reasonably satisfactory to Borrower and Collateral Agent,
or other documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Pledgor hereunder,
without the signature of such Pledgor, and naming such Pledgor, as debtor, and
Collateral Agent, as secured party. Collateral Agent shall provide reasonable
notice to Borrower of all such filings



--------------------------------------------------------------------------------



 
[exhibit103_securityagree014.jpg]
LA\3881692.2 made by Collateral Agent on or about the Closing Date and, upon
Borrower’s request, any subsequent filings or amendments, supplements or
terminations of existing filings, made from time to time thereafter. SECTION 2.3
No Release. Nothing set forth in this Agreement or any other Credit Document
shall relieve any Pledgor from the performance of any term, covenant, condition
or agreement on such Pledgor’s part to be performed or observed under or in
respect of any of the Pledged Collateral (except to the extent any Pledged
Collateral consisting of a contract or agreement has been assigned to the
Collateral Agent or any Secured Party following an exercise of remedies by the
Collateral Agent) or from any liability to any Person under or in respect of any
of the Pledged Collateral or shall impose any obligation on the Collateral Agent
or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on such Pledgor’s part to be so performed or observed or
shall impose any liability on the Collateral Agent or any other Secured Party
for any act or omission on the part of such Pledgor relating thereto or for any
breach of any representation or warranty on the part of such Pledgor contained
in this Agreement, the Credit Agreement, any Credit Swap Contract, Secured Cash
Management Agreement or the other Security Documents, or under or in respect of
the Pledged Collateral or made in connection herewith or therewith. The
obligations of each Pledgor contained in this Section 2.3 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement and the other Credit Documents. ARTICLE III PERFECTION;
SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL SECTION 3.1 Delivery
of Certificated Pledged Securities. Each Pledgor represents and warrants, as of
the date hereof, that all certificates representing or evidencing the Pledged
Securities in existence on the date hereof are set forth on Schedule 1 hereof
and have been delivered to Collateral Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that Collateral Agent has a perfected first priority security
interest therein, except to the extent such delivery and perfection is
prohibited by any applicable Requirements of Law (including, without limitation,
any Gaming Laws) and Section 10.17. Each Pledgor hereby agrees that all
certificates or instruments representing or evidencing Pledged Securities
acquired by such Pledgor after the date hereof shall promptly, but in any event
within thirty (30) days (or such longer period of time as Collateral Agent may
agree in its sole discretion) upon receipt thereof by such Pledgor (or, in the
case of any such Pledged Securities, within the time periods set forth in
Section 9.11 of the Credit Agreement to the extent such Section is applicable
thereto), be delivered to Collateral Agent, and shall be accompanied by such
instruments of transfer or assignment duly executed in blank, all in form and
substance reasonably satisfactory to Collateral Agent (it being understood and
agreed that prior to such delivery, during such period Pledgor acquires any such
certificates or instruments such Pledgor shall hold such certificates or
instrument in trust for the benefit of Collateral Agent), except to the extent
such delivery and perfection is prohibited by any applicable Requirements of Law
(including, without limitation, any Gaming Laws) and Section 10.17. Except as
set forth in Section 10.17, Collateral Agent shall have the right, at any time
upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of
Collateral Agent or any of its nominees, or endorse for negotiation, any or all
of the Pledged Securities, without any indication that such Pledged Securities
are subject to the security interest hereunder. Until the release of any Pledged
Collateral as contemplated by any of the Credit Documents (whether upon a sale,
transfer or other disposition or otherwise), Collateral Agent shall (or through
one or more of its agents shall), to the extent required by any Gaming Laws,
retain possession of all Pledged Securities delivered to it at a location
designated to the applicable Gaming Authority.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree015.jpg]
LA\3881692.2 SECTION 3.2 Perfection of Uncertificated Pledged Securities. Each
Pledgor represents and warrants, as of the date hereof that Collateral Agent,
upon the filing of UCC financing statements in the applicable filing offices,
shall have a perfected first priority security interest for the benefit of the
Secured Parties in all uncertificated Pledged Securities pledged by it hereunder
that are in existence on the date hereof, to the extent such security interests
can be perfected by filing such UCC financing statements except to the extent
that such perfection is prohibited by any applicable Requirements of Law
(including, without limitation, any Gaming Laws) or Section 10.17. If any
Pledged Securities now or hereafter acquired by any Pledgor are uncertificated
and are issued to such Pledgor or its nominee directly by the issuer thereof,
such Pledgor shall promptly, but in any event within thirty (30) days (or such
longer period of time as Collateral Agent may agree in its sole discretion),
notify Collateral Agent thereof. Each Pledgor hereby agrees that if any issuer
of any Pledged Securities is organized in a jurisdiction that does not permit
the use of certificates to evidence equity ownership, or if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then each
applicable Pledgor shall, to the extent permitted by applicable Requirements of
Law (including, without limitation, any Gaming Laws), subject to Section 10.17,
and as required by Section 9.11 of the Credit Agreement, (a) use commercially
reasonable efforts to (i) if not previously executed and delivered by such
issuer, cause the issuer of such Pledged Securities to execute and deliver to
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 annexed hereto or such other form that is
reasonably satisfactory to Collateral Agent and (ii) cause such pledge to be
recorded on the equityholder register or the books of such issuer, (b) execute
any customary pledge forms or other documents necessary to complete the pledge
and (c) give Collateral Agent the right to transfer such Pledged Securities at
the times and to the extent permitted by this Agreement. SECTION 3.3 Financing
Statements and Other Filings; Maintenance of Perfected Security Interest. Each
Pledgor agrees that, at the sole cost and expense of the Pledgors, (i) such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected, continuing security interest therein (subject
to any applicable provisions set forth in this Agreement with respect to
limitations on perfections of Liens on Pledged Collateral and to any applicable
Requirements of Law (including, without limitation, any Gaming Laws)), prior to
all Liens except for Permitted Liens, and (ii) at any time and from time to
time, upon the written request of Collateral Agent, such Pledgor shall promptly
and, to the extent necessary or appropriate, duly execute and deliver such
further financing statements, assignments, instruments and documents and take
such further action as Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the Uniform Commercial Code (or other similar laws) in effect in
any United States jurisdiction with respect to the security interest created
hereby, all in form reasonably satisfactory to Collateral Agent and in such
United States offices (including the United States Patent and Trademark Office
and the United States Copyright Office) wherever required by law to perfect,
continue and maintain a valid, enforceable, first priority security interest in
the Pledged Collateral as provided herein and to preserve the other rights and
interests granted to Collateral Agent hereunder, as against third parties, with
respect to the Pledged Collateral. SECTION 3.4 Other Actions. (a) Instruments
and Tangible Chattel Paper. As of the date hereof, each Pledgor hereby
represents and warrants that (i) no amount in excess of $20.0 million
individually or $100.0 million in the aggregate payable under or in connection
with any of the Pledged Collateral is evidenced by any Instrument or Tangible
Chattel Paper other than such Instruments and Tangible Chattel Paper listed in
Schedule 5 to the Initial Perfection Certificate and such Instrument or Chattel
Paper that



--------------------------------------------------------------------------------



 
[exhibit103_securityagree016.jpg]
LA\3881692.2 constitutes Excluded Property, and (ii) each Instrument and each
item of Tangible Chattel Paper listed in Schedule 5 to the Initial Perfection
Certificate (other than such Instrument or Chattel Paper that constitutes
Excluded Property) has been properly endorsed, assigned and delivered to
Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank, all in form and substance reasonably acceptable to Collateral
Agent. If any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper (other
than any Intercompany Notes or any such Instrument or Chattel Paper that
constitutes Excluded Property), and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper (other than any
Intercompany Notes or any such Instrument or Chattel Paper that constitutes
Excluded Property) not previously delivered to Collateral Agent exceeds $20.0
million individually or $100.0 million in the aggregate, the Pledgor acquiring
such Instrument or Tangible Chattel Paper shall promptly notify Collateral Agent
and, upon request of Collateral Agent shall promptly (but in any event within
thirty (30) days (or such longer period of time as Collateral Agent may agree in
its sole discretion)) after acquiring such Instrument or Tangible Chattel Paper,
notify Collateral Agent thereof, and, upon written request of Collateral Agent,
shall endorse, assign and deliver the same to Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as Collateral
Agent may from time to time specify; provided, however, that so long as no Event
of Default shall have occurred and be continuing, Collateral Agent shall return
any such Instrument or Tangible Chattel Paper to such Pledgor from time to time
promptly upon demand of such Pledgor, to the extent necessary or advisable (in
the reasonable judgment of such Pledgor) for collection in the ordinary course
of such Pledgor’s business. Notwithstanding anything to the contrary contained
herein, this Section 3.4(a) shall not apply to any “casino marker” or similar
extension of credit, regardless of how characterized under the UCC, provided by
a Pledgor to any of its patrons. (b) Commercial Tort Claims. As of the date
hereof, each Pledgor hereby represents and warrants that it holds no Commercial
Tort Claims other than those listed in Schedule 6 to the Initial Perfection
Certificate having a value in excess of $15.0 million. SECTION 3.5 Joinder of
Additional Guarantors. The Pledgors shall cause each Restricted Subsidiary of
Borrower that, from time to time, after the date hereof shall be required to
pledge any assets to Collateral Agent for the benefit of the Secured Parties
pursuant to Section 9.11 of the Credit Agreement, to execute and deliver to
Collateral Agent (i) a Joinder Agreement substantially in the form of Exhibit 3
annexed hereto and (ii) a Perfection Certificate, in each case, within the
period of time provided in Section 9.11 of the Credit Agreement for the delivery
of the documents and agreements referred to therein, and upon such execution and
delivery, such Restricted Subsidiary shall constitute a “Guarantor” and a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein, except to the extent not
permitted pursuant to any applicable Gaming Laws. The execution and delivery of
such Joinder Agreement shall not require the consent of any existing Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any Person as a Guarantor
and a Pledgor as a party to this Agreement. SECTION 3.6 Use and Pledge of
Pledged Collateral. Unless an Event of Default shall have occurred and be
continuing, Collateral Agent shall from time to time execute and deliver, upon
written request of any Pledgor and at the sole cost and expense of the Pledgors,
any and all instruments, certificates or other documents, in a form reasonably
requested by such Pledgor, necessary or appropriate in the reasonable judgment
of such Pledgor to enable such Pledgor to continue to exploit, license, use,
enjoy and protect the Pledged Collateral in accordance with the terms hereof and
of the Credit Agreement. The Pledgors and Collateral Agent acknowledge that this
Agreement is intended to grant to Collateral Agent for the benefit of the
Secured Parties a security interest in and lien on all of the right,



--------------------------------------------------------------------------------



 
[exhibit103_securityagree017.jpg]
LA\3881692.2 title and interest of each Pledgor in the Pledged Collateral and
shall not constitute or create a present assignment of any of the Pledged
Collateral. ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS Each Pledgor
represents, warrants and covenants as follows: SECTION 4.1 Defense of Claims;
Transferability of Pledged Collateral. Each Pledgor shall, at its own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to Collateral Agent and the
priority thereof against any and all claims and demands of all Persons, at its
own cost and expense, at any time claiming any interest therein materially
adverse to Collateral Agent or any other Secured Party other than Permitted
Liens and as otherwise permitted by the Credit Documents. SECTION 4.2 Other
Financing Statements. No Pledgor shall execute, or authorize the filing in any
public office of, any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to any
Pledged Collateral, except UCC financing statements relating solely to Permitted
Liens. SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) As of the date hereof, (i) the exact legal name, type of
organization, jurisdiction of organization, and organizational identification
number (if any) of such Pledgor is indicated next to its name in Schedule 1(a)
of the Initial Perfection Certificate, and (ii) the chief executive officer of
such Pledgor is indicated next to its name in Schedule 2 to the Initial
Perfection Certificate. (b) Borrower agrees to notify Collateral Agent in
writing of any change in any Pledgor’s (1) legal name, (2) chief executive
office location, (3) type of organization, (4) organizational identification
number (if any) or (5) jurisdiction of organization (in each case, including,
without limitation, by merging or consolidating with or into any other entity,
reorganizing, dissolving, liquidating, reincorporating or incorporating in any
other jurisdiction), in the case of clauses (1) – (4), within ten (10) Business
Days of such change and in the case of clause (5) at least three (3) Business
Days prior to such change (in each case, or such other period as Collateral
Agent shall agree) and to provide Collateral Agent such other information in
connection therewith as Collateral Agent may reasonably request in writing. (c)
Each Pledgor agrees to promptly take all action reasonably requested by
Collateral Agent to maintain the perfection and priority of the security
interest of Collateral Agent for the benefit of the Secured Parties in the
Pledged Collateral intended to be granted hereunder, in each case to the extent
required hereunder and/or pursuant to Section 9.09 of the Credit Agreement
(subject to any applicable provisions set forth in this Agreement with respect
to limitations on perfections of Liens on Pledged Collateral). (d) If any
Pledgor fails to provide information to Collateral Agent about the changes
referred to in this Section 4.3 on a timely basis, Collateral Agent shall not be
liable or responsible to any party for any failure to maintain a perfected
security interest in such Pledgor’s property constituting Pledged Collateral,
for which Collateral Agent needed to have information relating to such changes.
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform Collateral Agent of such changes, the parties acknowledging and
agreeing that it would not be feasible or



--------------------------------------------------------------------------------



 
[exhibit103_securityagree018.jpg]
LA\3881692.2 practical for Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor. SECTION 4.4 Due
Authorization and Issuance. All of the Pledged Securities existing on the date
hereof have been duly authorized and validly issued and (other than Pledged
Securities consisting of limited liability company interests or partnership
interests, to the extent they cannot be fully paid or non-assessable) are fully
paid and non-assessable. SECTION 4.5 Benefit to Guarantors. Each Guarantor will
receive substantial benefit as a result of the execution, delivery and
performance of this Agreement and the Credit Agreement and other documents
evidencing the Secured Obligations. ARTICLE V CERTAIN PROVISIONS CONCERNING
PLEDGED SECURITIES SECTION 5.1 Pledge of Additional Pledged Securities. Each
Pledgor shall, upon obtaining any (a) Intercompany Notes (other than Excluded
Property) required, pursuant to Section 10.04(d) of the Credit Agreement to be
delivered to Collateral Agent, or (b) Pledged Securities of any Person, accept
the same in trust for the benefit of Collateral Agent and promptly (but in any
event within the time periods set forth in Section 9.11 of the Credit
Agreement), subject to Section 10.17, deliver to Collateral Agent a pledge
amendment, duly executed by such Pledgor, in substantially the form of Exhibit 2
annexed hereto (each, a “Pledge Amendment”), and, subject to Section 10.17, the
certificates and other documents required under Sections 3.1 and 3.2 in respect
of such Pledged Securities and/or Intercompany Notes, as applicable, and
confirming the attachment of the Liens hereby created on and in respect of such
Pledged Securities and/or Intercompany Notes, as applicable. Each Pledgor hereby
authorizes Collateral Agent to attach each Pledge Amendment to this Agreement
and agrees that all Pledged Securities and/or Intercompany Notes, as applicable,
listed on any Pledge Amendment delivered to Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral, except for Excluded
Property. SECTION 5.2 Voting Rights; Distributions; etc. (a) So long as no Event
of Default shall have occurred and be continuing, and Collateral Agent has not
issued the written demand contemplated in clause (b) below: (i) Subject to the
provisions of the Credit Documents, each Pledgor shall be entitled to exercise
any and all voting and/or other consensual rights and powers inuring to an owner
of Pledged Securities or any part thereof. (ii) Subject to the Credit Agreement,
each Pledgor shall be entitled to receive and retain any and all Distributions;
provided, however, that, subject to Section 10.17, any and all Distributions
consisting of rights or interests in the form of securities (other than Excluded
Property) shall be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral (to the extent required to be pledged hereunder) and shall,
if received by any Pledgor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Pledgor
and be promptly (but in any event with thirty (30) days after receipt thereof)
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement), accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Collateral Agent.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree019.jpg]
LA\3881692.2 (iii) Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, upon written request of any Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments and
other documents as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and/or other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii). (b) Upon the
occurrence and during the continuance of any Event of Default: (i) Upon written
demand by Collateral Agent, all rights of each Pledgor to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to Section 5.2(a)(i) shall cease on the Business Day after such Pledgor’s
receipt of such demand, and, subject to Section 10.17 and any applicable
Requirement of Law (including, without limitation, any Gaming Law), all such
rights shall thereupon become vested in Collateral Agent, which shall thereupon
have the sole right to exercise such voting and other consensual rights. (ii)
Upon written demand by Collateral Agent, all rights of each Pledgor to receive
Distributions which it would otherwise be authorized to receive and retain
pursuant to Section 5.2(a)(ii) shall cease on the Business Day after such
Pledgor’s receipt of such demand, and, subject to Section 10.17 and any
applicable Requirement of Law (including, without limitation, any Gaming Law),
all such rights shall thereupon become vested in Collateral Agent, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
Distributions. (c) Upon the occurrence and during the continuance of an Event of
Default, each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to Collateral Agent appropriate instruments as Collateral
Agent may request in order to permit Collateral Agent to exercise, subject to
Section 10.17 and any applicable Requirement of Law (including, without
limitation, any Gaming Law), the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(b)(i) and to receive all
Distributions which it may be entitled to receive under Section 5.2(b)(ii). Any
and all Distributions paid over to or received by Collateral Agent pursuant to
the provisions of this Section 5.2(c) shall be retained by Collateral Agent in
an account to be established by Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Article
IX. After all Events of Default have been cured or waived, Collateral Agent
shall promptly repay to each applicable Pledgor or its designee (without
interest) all Distributions that such Pledgor would otherwise be permitted to
retain pursuant to the terms of Section 5.2(b)(ii) that have not been applied in
accordance with the provisions of Article IX. (d) All Distributions which are
received by any Pledgor contrary to the provisions of Section 5.2(b)(ii) shall
be received in trust for the benefit of Collateral Agent, shall be segregated
from other funds of such Pledgor and shall promptly (but in any event, with five
(5) Business Days after receipt thereof) be paid over to Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement). SECTION 5.3 Certain Agreements of Pledgors As Issuers and Holders
of Equity Interests. (a) In the case of each Pledgor that is an issuer of
Pledged Securities, such Pledgor agrees to be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree020.jpg]
LA\3881692.2 (b) In the case of each Pledgor that is a shareholder, partner or
member in a corporation, partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such corporation, partnership,
limited liability company or other entity and, upon the occurrence and during
the continuance of an Event of Default, to the transfer of such Pledged
Securities to Collateral Agent or its nominee and to the substitution of
Collateral Agent or its nominee as a substituted shareholder, partner or member
in such corporation, partnership, limited liability company or other entity with
all the rights, powers and duties of a shareholder, general partner, a limited
partner or member, as the case may be. ARTICLE VI CERTAIN PROVISIONS CONCERNING
INTELLECTUAL PROPERTY COLLATERAL SECTION 6.1 Grant of License. For the purpose
of enabling Collateral Agent to exercise rights and remedies under Article VIII
at such time as Collateral Agent shall be lawfully entitled to exercise, upon
the occurrence and during the continuance of an Event of Default, such rights
and remedies, and for no other purpose, each Pledgor hereby grants to Collateral
Agent, to the extent assignable, and to the extent not resulting in a breach,
violation or termination of any Intellectual Property Collateral an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof; provided
that such use is consistent with the use of such Intellectual Property
Collateral employed by the Pledgors in the ordinary conduct of their business
and, with respect to Trademarks owned by a Pledgor and used by Collateral Agent
under this Section 6.1, such Pledgor shall have rights of quality control and
inspection that are reasonably necessary to maintain the validity and
enforceability of such Trademarks. SECTION 6.2 Protection of Collateral Agent’s
Security. On a continuing basis, each Pledgor shall, at its sole cost and
expense, (i) promptly following any Responsible Officer of such Pledgor
obtaining knowledge thereof, notify Collateral Agent of (A) any materially
adverse determination in any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office with respect to any
material Patent, Trademark or Copyright or (B) the institution of any proceeding
or any adverse determination in any federal, state or local court or
administrative body regarding such Pledgor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Pledged Collateral or Mortgaged Real Property, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, in each case, in a manner that
would, individually or in the aggregate, have a Material Adverse Effect, (ii)
upon any Responsible Officer of such Pledgor obtaining knowledge thereof,
promptly notify Collateral Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of the
Intellectual Property Collateral or any portion thereof material to the use and
operation of the Pledged Collateral or Mortgaged Real Property, the ability of
such Pledgor or Collateral Agent to dispose of the Intellectual Property
Collateral or any material portion thereof or the rights and remedies of
Collateral Agent in relation thereto including, without limitation, a levy or
threat of levy or any legal process against the Intellectual Property Collateral
or any portion thereof, in each case, in a manner that would, individually or in
the aggregate, have a Material Adverse Effect, and (iii) not license the
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses, in each case, in a



--------------------------------------------------------------------------------



 
[exhibit103_securityagree021.jpg]
LA\3881692.2 manner that would, individually or in the aggregate, have a
Material Adverse Effect, without the consent of Collateral Agent. SECTION 6.3
After-Acquired Property. If any Pledgor shall, at any time before the Secured
Obligations have been Paid in Full, (i) obtain any rights to any additional
Intellectual Property Collateral or (ii) become entitled to the benefit of any
additional Intellectual Property Collateral or any renewal or extension thereof,
including any reissue, division, continuation or continuation-in-part of any
Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (i) or (ii) above of this Section 6.2 with
respect to such Pledgor shall automatically constitute Intellectual Property
Collateral if such would have constituted Intellectual Property Collateral at
the time of execution hereof and shall be subject to the Liens and security
interests created by this Agreement without further action by any party. Upon
the written request of the Collateral Agent, such Pledgor shall, within thirty
(30) days (or such longer period of time as Collateral Agent may agree in its
sole discretion) following delivery of any Perfection Certificate update
pursuant to Section 9.04(h)(ii) of the Credit Agreement, execute and deliver
such documents as are reasonably requested by Collateral Agent to evidence the
attachment of the Liens and security interests created by this Agreement to any
rights described in clauses (i) and (ii) of the immediately preceding sentence
of this Section 6.2. SECTION 6.4 Litigation. Unless there shall occur and be
continuing any Event of Default, and Collateral Agent has provided written
notice to Borrower thereof, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral or any part thereof. Upon the occurrence and during the
continuance of any Event of Default and upon delivery of written notice thereof
from Collateral Agent to Borrower, each Pledgor’s right provided in the
immediately preceding sentence shall cease on the Business Day after Borrower’s
receipt of such notice. Upon the occurrence and during the continuance of any
Event of Default, Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or, bring suit in the name of any Pledgor, Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, upon the occurrence and during
the continuance of any Event of Default, each Pledgor shall, at the reasonable
request of Collateral Agent, do any and all lawful acts and execute any and all
documents reasonably requested by Collateral Agent in aid of such enforcement,
and the Pledgors shall promptly reimburse and indemnify Collateral Agent, as the
case may be, for all costs and expenses incurred by Collateral Agent in the
exercise of its rights under this Section 6.3 in accordance with Section 13.03
of the Credit Agreement. In the event that Collateral Agent shall elect not to
bring suit to enforce the Intellectual Property Collateral, each Pledgor agrees,
at the reasonable request of Collateral Agent, and upon the occurrence and
during the continuance of any Event of Default, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by others and for that purpose agrees to diligently maintain any
suit, proceeding or other action against any Person so infringing necessary to
prevent such infringement. ARTICLE VII CERTAIN PROVISIONS CONCERNING RECEIVABLES
SECTION 7.1 Maintenance of Records. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon Collateral Agent’s demand made at any time after the
occurrence and during the



--------------------------------------------------------------------------------



 
[exhibit103_securityagree022.jpg]
LA\3881692.2 continuance of any Event of Default, deliver all tangible evidence
of Receivables, including, without limitation, all documents evidencing
Receivables and any books and records relating thereto to Collateral Agent or to
its representatives (provided that copies of such documents and books and
records may be retained by such Pledgor). Upon the occurrence and during the
continuance of any Event of Default, Collateral Agent may transfer a full and
complete copy of any Pledgor’s books, records, credit information, reports,
memoranda and all other writings relating to the Receivables to and for the use
by any Person that has acquired or is contemplating acquisition of an interest
in the Receivables or Collateral Agent’s security interest therein without the
consent of any Pledgor. SECTION 7.2 Legend. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor shall, upon written request of
Collateral Agent, after the occurrence and during the continuance of an Event of
Default, legend, in form and manner reasonably satisfactory to Collateral Agent,
the Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to Collateral Agent for the benefit
of the Secured Parties and that Collateral Agent has a security interest
therein. ARTICLE VIII REMEDIES SECTION 8.1 Remedies. Upon the occurrence and
during the continuance of any Event of Default, Collateral Agent shall have the
right to exercise any and all rights afforded to a secured party on default with
respect to the Secured Obligations under the UCC or other applicable law or in
equity and without limiting the foregoing may, subject to mandatory requirements
of applicable law: (a) Enter and occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Pledgors where the Pledged Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Pledgor in respect of such occupation; provided that Collateral Agent shall
provide the applicable Pledgor with notice thereof prior to such occupancy; (b)
Demand, sue for, collect or receive any money or property at any time payable or
receivable in respect of the Pledged Collateral including, without limitation,
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of Collateral Agent and shall promptly (but in no event
later than five (5) Business Days after receipt thereof) pay such amounts to
Collateral Agent; (c) Subject to, if applicable, the notice requirements set
forth in Section 8.2, sell, assign, grant a license to use or otherwise
liquidate, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate, any and all investments made in whole or in part with the
Pledged Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation; (d) Take possession of the
Pledged Collateral or any part thereof, by directing any Pledgor in writing to
assemble all or part of such Pledged Collateral and make it available to
Collateral



--------------------------------------------------------------------------------



 
[exhibit103_securityagree023.jpg]
LA\3881692.2 Agent at a place and time to be designated by Collateral Agent that
is reasonably convenient to both parties at such Pledgor’s own expense; (e)
Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article IX hereof; (f) Retain and apply the Distributions to the Secured
Obligations as provided in Article IX; (g) Exercise any and all rights as
beneficial and legal owner of the Pledged Collateral, including, without
limitation, subject to Section 10.17, perfecting assignment of and exercising
any and all voting, consensual and other rights and powers with respect to any
Pledged Collateral; (h) Subject to mandatory requirements of applicable law and,
if applicable, the notice requirements set forth in Section 8.2, sell, assign or
grant a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as Collateral
Agent may deem commercially reasonable. Collateral Agent or any other Secured
Party or any of their respective Affiliates may be the purchaser, licensee,
assignee or recipient of the Pledged Collateral or any part thereof at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such Person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. Collateral Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against Collateral Agent arising by
reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree. Collateral Agent may sell any
Pledged Collateral without giving any warranties as to the Pledged Collateral
and may specifically disclaim any warranties of title, merchantability or the
like; and (i) Subject to applicable Gaming Laws, Collateral Agent shall be
entitled forthwith as a matter of right, concurrently or independently of any
other right or remedy hereunder either before or after declaring the Secured
Obligations or any part thereof to be due and payable, to the appointment of a
receiver without giving notice to any party and without regard to the adequacy
or inadequacy of any security for the Secured Obligations or the solvency or
insolvency of any Person or entity then legally or equitably liable for the
Secured Obligations or any portion thereof. The Pledgors hereby consent to the
appointment of such receiver. Notwithstanding the appointment of any receiver,
Collateral Agent shall be entitled as pledgee to the possession and control of
any cash, deposits or instruments at the time held by or payable or deliverable
under the terms of this Agreement, the Credit Agreement or any other Credit
Document.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree024.jpg]
LA\3881692.2 SECTION 8.2 Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
written notice to the applicable Pledgor of the time and place of any public
sale or of the time after which any private sale or other intended disposition
is to take place shall be commercially reasonable notification of such matters.
No notification need be given to any Pledgor if it has signed, after the
occurrence of an Event of Default, a statement renouncing or modifying any right
to notification of sale or other intended disposition. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as Collateral Agent may fix and state in the notice of such
sale. SECTION 8.3 Waiver of Notice and Claims. Each Pledgor hereby waives,
following the occurrence and during the continuance of an Event of Default, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with Collateral Agent’s taking possession or Collateral Agent’s
disposition of the Pledged Collateral or any part thereof, including, without
limitation, any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law, following the occurrence and during the continuance of an Event
of Default: (a) all damages occasioned by such taking of possession; (b) all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of Collateral Agent’s rights hereunder; and (c)
all rights of redemption, appraisal, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law. Collateral Agent shall not
be liable for any incorrect or improper payment made pursuant to Article VIII in
the absence of Collateral Agent’s gross negligence, bad faith or willful
misconduct or a material breach by Collateral Agent of this Agreement, in each
case, as determined by a final non-appealable judgment of a court of competent
jurisdiction. Subject to Section 10.17, any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all Persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor. SECTION
8.4 Certain Sales of Pledged Collateral. (a) Each Pledgor recognizes that, by
reason of certain prohibitions contained in law, rules, regulations or orders of
any Governmental Authority, Collateral Agent may be compelled, with respect to
any sale of all or any part of the Pledged Collateral, to limit purchasers to
those who meet the requirements of such Governmental Authority. Each Pledgor
acknowledges that any such sales may be at prices and on terms less favorable to
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, Collateral Agent
shall have no obligation to engage in public sales. (b) Each Pledgor recognizes
that, by reason of certain prohibitions contained in the Securities Act, and
applicable state securities laws, Collateral Agent may be compelled, with
respect to any sale of all or any part of the Pledged Securities, to limit
purchasers to Persons who will agree, among other things, to acquire such
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to Collateral Agent
than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that Collateral Agent shall have



--------------------------------------------------------------------------------



 
[exhibit103_securityagree025.jpg]
LA\3881692.2 no obligation to engage in public sales and no obligation to delay
the sale of any Pledged Securities for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so. (c) Notwithstanding the foregoing,
each Pledgor shall, upon the occurrence and during the continuance of any Event
of Default, at the reasonable request of Collateral Agent, for the benefit of
Collateral Agent, cause any registration, qualification under or compliance with
any federal or state securities law or laws to be effected with respect to all
or any part of the Pledged Securities as soon as practicable and at the sole
cost and expense of the Pledgors. Each Pledgor will use its commercially
reasonable efforts to cause such registration to be effected (and be kept
effective) and will use its commercially reasonable efforts to cause such
qualification and compliance to be effected (and be kept effective) as may be so
requested if it would permit or facilitate the sale and distribution of such
Pledged Securities including, without limitation, registration under the
Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental
Authority. Each applicable Pledgor shall use commercially reasonable efforts to
cause Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as Collateral Agent from time to
time may reasonably request and shall indemnify and shall cause the issuer of
the Pledged Securities to indemnify Collateral Agent and all others
participating in the distribution of such Pledged Securities against all claims,
losses, damages and liabilities caused by any untrue statement (or alleged
untrue statement) of a material fact contained therein (or in any related
registration statement, notification or the like) or by any omission (or alleged
omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading. (d) If Collateral Agent
determines to exercise its right to sell any or all of the Pledged Securities,
upon written request, the applicable Pledgor shall from time to time furnish to
Collateral Agent all such information as Collateral Agent may request in order
to determine the number of securities included in the Pledged Securities which
may be sold by Collateral Agent as exempt transactions under the Securities Act
and the rules of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect. SECTION 8.5 No Waiver; Cumulative Remedies. (a)
No failure or delay on the part of Collateral Agent to exercise, and no course
of dealing with respect to, any right, power, privilege or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power, privilege or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy; nor shall Collateral Agent be required to look first to, enforce or
exhaust any other security, collateral or guaranties. All rights and remedies
herein provided are cumulative and are not exclusive of any rights and remedies
provided by law or otherwise available. (b) In the event that Collateral Agent
shall have instituted any proceeding to enforce any right, power, privilege or
remedy under this Agreement or any other Credit Document by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to Collateral
Agent, then and in every such case, the Pledgors, Collateral Agent and each
other Secured Party shall be restored to their respective former positions and
rights hereunder with respect to the Pledged Collateral, and all rights,
remedies, privileges and powers of Collateral Agent and the other Secured
Parties shall continue as if no such proceeding had been instituted.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree026.jpg]
LA\3881692.2 SECTION 8.6 Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of Collateral Agent, each Pledgor shall execute and deliver
to Collateral Agent an assignment or assignments of the registered Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof. SECTION 8.7 Special Gaming
Requirements. Notwithstanding anything to the contrary contained herein or in
any of the other Credit Documents, Collateral Agent and each Secured Party
hereby acknowledges and agrees that, as long as any applicable Pledgor, any
Issuer of Pledged Securities or any other entity in which a Pledgor, directly or
indirectly, holds an ownership interest is licensed by or registered with any
Gaming Authorities during the term of this Agreement: (a) the pledge of the
Pledged Securities by any applicable Pledgor, and any restrictions on the
transfer of and agreements not to encumber the Pledged Securities or other
equity securities of such Pledgor, may require approval (including prior
approval) by the Gaming Authorities in order to become effective and to remain
in full force and effect. This Agreement may be waived, amended, supplemented or
modified pursuant to an agreement or agreements in writing entered into by
Borrower and Collateral Agent (without the consent of any other Secured Party or
any other Person) to permit any changes requested or required by Gaming
Authorities or Gaming Laws (including any changes relating to qualifications as
a permitted holder of debt, licensing or limits on Property that may be pledged
as Collateral or available remedies); (b) the pledge of any Equity Interests or
other assets by any applicable Pledgor, and any restrictions on the transfer of
and agreements not to encumber such Equity Interests or other assets, may (i)
require approval (including prior approval) by the Gaming Authorities in order
to become effective and to remain in full force and effect, and this Agreement
may be amended to include additional references to such regulatory requirements
pursuant to an agreement or agreements in writing entered into by the Borrower
and Collateral Agent (without the consent of any other Secured Party or any
other Person), provided that such amendment or amendments are requested or
required by Gaming Authorities or Gaming Laws (including any changes relating to
qualifications as a permitted holder of debt, licensing or limits on Property
that may be pledged as Collateral or available remedies) or (ii) be prohibited
by applicable Requirements of Law (including, without limitation, any Gaming
Laws), and this Agreement may be amended pursuant to an agreement or agreements
in writing entered into by Borrower and Collateral Agent (without the consent of
any other Secured Party or any other Person) to expressly exclude such Equity
Interests and other assets from the Lien granted to Collateral Agent hereunder,
provided that such amendment or amendments are requested or required by Gaming
Authorities or Gaming Laws (including any changes relating to qualifications as
a permitted holder of debt, licensing or limits on Property that may be pledged
as Collateral or available remedies); (c) any foreclosure or transfer of the
possessory security interest in the Pledged Securities or any other Pledged
Collateral (except back to such Pledgor), and before any other resort to the
Pledged Securities or any other Pledged Collateral or other enforcement of the
security interests in the Pledged Securities or any other Pledged Collateral,
may require the prior approval of the Gaming Authorities and the licensing of
Collateral Agent, unless such licensing requirement is waived by the Gaming
Authorities upon application of Collateral Agent; (d) the exercise by Collateral
Agent of any of its remedies set forth in Article VIII with respect to any
Pledged Securities or any other Pledged Collateral, and of any of the voting and
consensual rights afforded Collateral Agent thereunder may require the prior
approval of the Gaming Authorities, including, without limitation, any separate
prior approvals required in connection with the sale, transfer or other
disposition of the Pledged Securities or any other Pledged Collateral; and



--------------------------------------------------------------------------------



 
[exhibit103_securityagree027.jpg]
LA\3881692.2 (e) Collateral Agent may be required to maintain the Pledged
Securities or any other Pledged Collateral at all times at a location required
(to the extent so required) by the applicable Gaming Authority, and shall make
the Pledged Collateral (including, without limitation, the certificate(s) or
instrument(s) representing or evidencing the Pledged Securities) available for
inspection by agents or employees of such Gaming Authority promptly (or where
required by a Gaming Law or Gaming Authority, immediately) upon request of such
Gaming Authority. Notwithstanding anything to the contrary contained herein or
in any of the other Credit Documents, Collateral Agent expressly acknowledges
and agrees that its exercise of its rights and remedies hereunder is subject, in
all events, to all applicable Gaming Laws and to the mandatory provisions of all
federal, state and local laws, rules and regulations relating to gaming at or
from any of the properties of any applicable Pledgor, any Issuer of Pledged
Securities or any other entity in which a Pledgor, directly or indirectly, holds
an ownership interest. Notwithstanding anything to the contrary contained herein
or in any of the other Credit Documents, Collateral Agent expressly acknowledges
and agrees that in no event shall Collateral Agent’s exercise of its rights and
remedies hereunder result in Collateral Agent (or any other Person) obtaining an
interest, directly or indirectly, in any Gaming License, unless any necessary
Gaming Approvals have been obtained and are in effect and then, only in
compliance with all applicable Gaming Laws. Without limiting any of the
foregoing, Collateral Agent acknowledges that any foreclosure, possession, sale,
transfer or disposition of certain gaming equipment and machinery or any other
Pledged Collateral is subject to compliance with applicable Gaming Laws which
may be proscriptive or require prior consent or approval by applicable Gaming
Authorities to such foreclosure, possession, sale, transfer or disposition. At
any time upon the occurrence and during the continuance of any Event of Default,
Pledgor shall cooperate with the Collateral Agent with respect to obtaining any
Gaming Approvals required for the exercise by the Collateral Agent of its rights
and remedies hereunder and shall at the Collateral Agent’s request promptly
submit any requests for such Gaming Approvals to any applicable Gaming
Authority. ARTICLE IX APPLICATION OF PROCEEDS The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by
Collateral Agent of its remedies as a secured creditor as provided in Article
VIII shall be applied, together with any other sums then held by Collateral
Agent pursuant to this Agreement, in the manner as provided in Section 11.02 of
the Credit Agreement. ARTICLE X MISCELLANEOUS SECTION 10.1 Concerning Collateral
Agent. (a) Collateral Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of Collateral Agent hereunder are subject to
the provisions of the Credit Agreement and this Agreement. Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action



--------------------------------------------------------------------------------



 
[exhibit103_securityagree028.jpg]
LA\3881692.2 (including, without limitation, the release or substitution of the
Pledged Collateral), in accordance with this Agreement and the Credit Agreement.
The rights, duties, privileges, immunities and indemnities of the Collateral
Agent under the Credit Agreement shall apply hereto. Collateral Agent may employ
agents (or sub-agents) and/or attorneys-in-fact in connection herewith and shall
not be responsible for the negligence or misconduct of any agents (or
sub-agents) and/or attorneys-in-fact selected by it with reasonable care.
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Credit Agreement and shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was Collateral
Agent. (b) Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
Collateral Agent nor any of the Secured Parties shall have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Securities, whether
or not Collateral Agent or any other Secured Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Pledged Collateral. (c) Collateral Agent
shall be entitled to rely upon any written notice, statement, certificate, order
or other document or any telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and, with respect to all matters pertaining to this Agreement and its duties
hereunder, upon advice of legal counsel selected by it. (d) If any item of
Pledged Collateral also constitutes collateral granted to Collateral Agent under
any other deed of trust, mortgage, security agreement, pledge or instrument of
any type, in the event of any conflict between the provisions hereof and the
provisions of such other deed of trust, mortgage, security agreement, pledge or
instrument of any type in respect of such collateral, Collateral Agent, in its
sole discretion, shall select which provision or provisions shall control.
SECTION 10.2 Collateral Agent May Perform; Collateral Agent Appointed Attorney-
in-Fact. If any Pledgor shall fail to perform any covenants contained in this
Agreement after notice from Collateral Agent (including, without limitation,
such Pledgor’s covenants to (i) pay the premiums in respect of all insurance
policies required pursuant to Section 9.02 of the Credit Agreement, (ii) pay
Charges, (iii) make repairs, (iv) discharge Liens (other than Permitted Liens)
or (v) pay or perform any obligations of such Pledgor with respect to any
Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached in any material respect and, in each
case, such failure or breach constitutes an Event of Default and such Event of
Default is continuing, Collateral Agent may reasonably (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which such Pledgor fails to pay or perform as and
when required hereby and which such Pledgor does not contest in accordance with,
and permitted pursuant to, the provisions of the Credit Agreement. Any and all
reasonable amounts so expended by Collateral Agent shall be paid by the Pledgors
in accordance with the provisions of Section 13.03 of the Credit Agreement.
Neither the provisions of this Section 10.2 nor any action taken by Collateral
Agent pursuant to the provisions of this Section 10.2 shall prevent any such
failure to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints Collateral Agent its attorney-in-fact (to the extent such action
is permitted by any applicable law), effective upon the occurrence of and during



--------------------------------------------------------------------------------



 
[exhibit103_securityagree029.jpg]
LA\3881692.2 the continuance of an Event of Default, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in Collateral Agent’s reasonable discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents that Collateral Agent may
reasonably deem necessary to accomplish the purposes hereof in accordance with
the terms hereof (but Collateral Agent shall not be obligated to, and shall have
no liability to any Pledgor or any third party for failure to, take such
action). The foregoing grant of authority is a power of attorney coupled with an
interest, and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do, or cause to be
done, in accordance with the Credit Documents, by virtue hereof. The foregoing
power of attorney described in this Section 10.2 shall terminate when all of the
Secured Obligations are Paid in Full. SECTION 10.3 Representations, Warranties
and Covenants. Notwithstanding anything to the contrary in this Agreement or any
other Credit Document, (a) to the extent any provision of this Agreement or the
Credit Agreement or any other Credit Document or (except with respect to Leased
Property) any applicable Requirement of Law (including, without limitation, any
Gaming Law) excludes any assets from the scope of the Pledged Collateral, or
from any requirement to take any action to perfect any security interest in
favor of Collateral Agent or any other Secured Party in the Pledged Collateral,
the representations, warranties and covenants made by any relevant Pledgor in
this Agreement or any other Credit Document with respect to the creation,
perfection or priority (as applicable) of the security interest granted in favor
of Collateral Agent or any other Secured Party (including, without limitation,
Article IV of this Agreement, or Articles VIII or IX of the Credit Agreement)
shall be deemed not to apply to such excluded assets to the extent so excluded
or, to the extent relating to perfection, to the extent not required to be
perfected and (b) the representations, warranties and covenants made by any
relevant Pledgor in this Agreement or any other Credit Document with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article IV of this Agreement, or Articles VIII or IX of the
Credit Agreement) shall be deemed not to apply to Sale Proceeds unless such Sale
Proceeds would otherwise constitute Collateral without regard to the specific
inclusion of Sale Proceeds in the granting clauses hereof. SECTION 10.4
Continuing Security Interest. This Agreement shall create a continuing security
interest in the Pledged Collateral and shall (i) be binding upon the Pledgors,
their respective successors and assigns and (ii) inure, together with the rights
and remedies of Collateral Agent hereunder, to the benefit of Collateral Agent
and the other Secured Parties and each of their respective successors,
transferees and assigns. No other Persons (including, without limitation, any
other creditor of any Pledgor) shall have any interest herein or any right or
benefit with respect hereto. SECTION 10.5 Termination; Release. Notwithstanding
anything to the contrary herein or in any other Credit Document, upon the
Secured Obligations being Paid in Full, this Agreement shall terminate. Upon
termination of this Agreement, the Pledged Collateral shall be automatically
released from the Lien granted pursuant to this Agreement. Upon such release or
any release of Pledged Collateral in accordance with the provisions of the
Credit Agreement (including Section 10.05 thereof or in connection with a waiver
of such Section 10.05 by the Required Lenders), Collateral Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to such Pledgors or their designee, against receipt and without recourse
to or warranty by Collateral Agent, such of the Pledged Collateral to be
released as may be in possession of Collateral Agent and as shall not have been
sold or otherwise applied pursuant to the terms hereof, and, with respect to any
other Pledged Collateral, proper documents and instruments (including, without
limitation, UCC termination statements or releases, releases of any Intellectual
Property grants, mortgage terminations and such other instruments and releases
as may be necessary or reasonably requested by a Pledgor to effect such release
and, to the extent



--------------------------------------------------------------------------------



 
[exhibit103_securityagree030.jpg]
LA\3881692.2 necessary or reasonably requested by such Pledgor, shall authorize
the delivery and/or filing of any such documents or instruments) acknowledging
the termination hereof or the release of such Pledged Collateral, as the case
may be. SECTION 10.6 Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by Collateral Agent and, in the case of any amendment or
modification, the Pledgors; provided that, any amendment or modification of the
type described or referred to in Section 8.7(a) or Section 8.7(b) may be entered
into in a writing signed by Collateral Agent and Borrower (without the consent
of any other Secured Party or other Person), provided that such amendment or
modification is requested or required by Gaming Authorities or Gaming Laws
(including any changes relating to qualifications as a permitted holder of debt,
licensing or limits on Property that may be pledged as Collateral or available
remedies); provided further that any amendment, modification or supplement of
the type described or referred to in the definition of Excluded Property or
Section 10.17 shall be deemed effective upon Collateral Agent’s receipt of
written notice of the same (without the consent of any Secured Party or other
Person). Any amendment, modification or supplement of or to any provision
hereof, any waiver of any provision hereof and any consent to any departure by
any Pledgor from the terms of any provision hereof shall be effective only in
the specific instance and for the specific purpose for which made or given.
Except where notice is specifically required by this Agreement or any other
document evidencing the Secured Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances. SECTION 10.7 Notices. Unless otherwise
provided herein or in the Credit Agreement, any notice or other communication
herein required or permitted to be given shall be given in the manner and become
effective as set forth in the Credit Agreement, as to any Pledgor, addressed to
it at the address of Borrower set forth in the Credit Agreement and as to
Collateral Agent, addressed to it at the address set forth in the Credit
Agreement, or in each case at such other address as shall be designated by such
party pursuant to the Credit Agreement. SECTION 10.8 GOVERNING LAW. THIS
AGREEMENT AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER
ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO
THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES
THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION. SECTION 10.9 SUBMISSION TO
JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. (A)
SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COLLATERAL AGENT, ANY SECURED PARTY, ANY OF THEIR
RESPECTIVE AFFILIATES, OR ANY OF THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR ADVISORS OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND



--------------------------------------------------------------------------------



 
[exhibit103_securityagree031.jpg]
LA\3881692.2 UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY PLEDGOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (B) WAIVER OF VENUE. EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (C) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.7. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. (D) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. SECTION 10.10 Severability of Provisions.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement. SECTION 10.11 Counterparts;
Interpretation; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Credit Documents constitute the
entire contract among the parties thereto relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, other than the Fee Letter, which
is not superseded



--------------------------------------------------------------------------------



 
[exhibit103_securityagree032.jpg]
LA\3881692.2 and survives solely as to the parties thereto (to the extent
provided therein). This Agreement shall become effective when the Closing Date
shall have occurred, and this Agreement shall have been executed and delivered
by the Credit Parties and when Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement. SECTION 10.12 Business Days. In the
event any time period or any date provided in this Agreement ends or falls on a
day other than a Business Day, then such time period shall be deemed to end and
such date shall be deemed to fall on the next succeeding Business Day, and
performance herein may be made on such Business Day, with the same force and
effect as if made on such other day. SECTION 10.13 No Credit for Payment of
Taxes or Imposition. No Pledgor shall be entitled to any credit against the
principal, premium, if any, or interest payable under the Credit Agreement, and
no Pledgor shall be entitled to any credit against any other sums which may
become payable under the terms thereof or hereof, by reason of the payment of
any Tax on the Pledged Collateral or any part thereof. SECTION 10.14 No Claims
Against Collateral Agent. Nothing contained in this Agreement shall constitute
any consent or request by Collateral Agent, express or implied, for the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Pledged Collateral or any part thereof, nor as giving
any Pledgor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Collateral Agent in respect thereof or any claim that any Lien based on the
performance of such labor or services or the furnishing of any such materials or
other property is prior to the Liens hereof. SECTION 10.15 Obligations Absolute.
All obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of: (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor; (b) any lack
of validity or enforceability of the Credit Agreement, any Swap Contract, any
Cash Management Agreement, any Letter of Credit or any other Credit Document, or
any other agreement or instrument relating thereto; (c) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any Swap Contract, any Letter of Credit or
any other Credit Document, or any other agreement or instrument relating
thereto; (d) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations; (e) any exercise,
non-exercise or waiver of any right, remedy, power or privilege under or in
respect hereof, the Credit Agreement, any other Credit Document, any Swap
Contract or any



--------------------------------------------------------------------------------



 
[exhibit103_securityagree033.jpg]
LA\3881692.2 Cash Management Agreement except as specifically set forth in a
waiver granted pursuant to the provisions of Section 10.6; or (f) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, any Pledgor (other than payment or other satisfaction of the
Secured Obligations). Without limiting the foregoing, the provisions of Section
6.02 of the Credit Agreement shall apply hereto, mutatis mutandis as if fully
set forth herein. SECTION 10.16 Application of Gaming Laws. Notwithstanding
anything to the contrary contained herein, the terms and provisions of this
Agreement, including, but not limited to all rights and remedies of Collateral
Agent and the other Secured Parties and powers of attorney and appointment, are
expressly subject to all Gaming Laws, which may include, but not be limited to,
the necessity for Collateral Agent and the other Secured Parties to obtain the
prior approval of the applicable Gaming Authorities before taking any action
hereunder and to be licensed, approved or found suitable by such Gaming
Authorities before exercising any rights and remedies hereunder. SECTION 10.17
Gaming Law Specific Provisions. Notwithstanding anything to the contrary in this
Agreement or any other Credit Document: (I) Nevada: (a) Any amendment or other
modification of this Agreement may require the approval (including prior
approval) of the Nevada Gaming Authorities in order to be effective. (b) The
Equity Interests of any Person that is subject to the jurisdiction of the Nevada
Gaming Authorities as a licensee or registered company under the Nevada Gaming
Laws (the “Pledged Nevada Gaming Interests”) (i) shall not, nor shall they be
deemed to, constitute Pledged Securities or Pledged Collateral, and (ii) such
Pledged Nevada Gaming Interests shall not, nor shall they be deemed to be,
pledged or granted as security for the Secured Obligations, in the case of both
clauses (i) and (ii), until such pledge or grant has been approved by the Nevada
Gaming Commission, and any lien on and security interest in personal property
gaming collateral located in the State of Nevada granted to Collateral Agent by
any Pledgor or on the Pledged Nevada Gaming Interests, as approved by the Nevada
Gaming Commission, may not be enforced or foreclosed upon by Collateral Agent or
any other Secured Party until such enforcement or foreclosure has been approved
by the Nevada Gaming Commission. (c) If this Agreement and the pledge or grant
of security interests in the Pledged Nevada Gaming Interests, has been approved
by the Nevada Gaming Commission and the Pledged Nevada Gaming Interests, are or
become certificated, the physical location of each certificate evidencing one or
more of the Pledged Nevada Gaming Interests, must at all times remain within the
territory of the State of Nevada at a location disclosed to the Nevada State
Gaming Control Board. No such certificate shall be delivered to the
Administrative Agent, Collateral Agent or its custodial agent until such
approval has been obtained. Each certificate shall be made available for
inspection by the Nevada State Gaming Control Board agents or Nevada Gaming
Commission agents immediately upon request during normal business hours. Neither
the Collateral Agent nor any agent thereof shall surrender possession of such
certificates to any Person other than the Pledgor pledging the same without the
prior approval of the Nevada Gaming Authorities or as otherwise permitted by
applicable Nevada Gaming Laws.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree034.jpg]
LA\3881692.2 (d) In the event that Collateral Agent or any Secured Party
exercises one or more of the remedies set forth in this Agreement with respect
to the Pledged Nevada Gaming Interests, including without limitation,
foreclosure or transfer of any interest in the Pledged Nevada Gaming Interests
(except back to the applicable Pledgor), the exercise of voting and consensual
rights, and any other resort to or enforcement of the security interest in such
membership interests, such action will require the separate and prior approval
of the applicable Nevada Gaming Authorities unless such licensing requirement is
waived by the applicable Nevada Gaming Authorities. (e) In the event that
Collateral Agent or any Secured Party exercises any of its remedies with respect
to Pledged Collateral consisting of gaming devices, cashless wagering systems,
mobile gaming systems or interactive gaming systems (as those terms are defined
in the applicable Nevada Gaming Laws) located in Nevada, including the transfer,
sale, distribution or other disposition of such Pledged Collateral, such
exercise may require the separate and prior approval of the Nevada Gaming
Authorities or the licensing of the Collateral Agent, Secured Party or any
transferee thereof. (II) Massachusetts: (a) Any amendment or other modification
of this Agreement may require the approval (including prior approval) of the
Gaming Authorities of the Commonwealth of Massachusetts in order to be
effective. (b) The Equity Interests of any Person that is subject to the
jurisdiction of the Gaming Authorities of the Commonwealth of Massachusetts as a
licensee or registered company under the Gaming Laws of the Commonwealth of
Massachusetts (the “Pledged Massachusetts Gaming Interests”) (i) shall not, nor
shall they be deemed to, constitute Pledged Securities or Pledged Collateral,
and (ii) such Pledged Massachusetts Gaming Interests shall not, nor shall they
be deemed to be, pledged or granted as security for the Secured Obligations, in
the case of both clauses (i) and (ii), until such pledge or grant has been
approved by the Gaming Authorities of the Commonwealth of Massachusetts, and any
lien on and security interest in personal property gaming collateral located in
the Commonwealth of Massachusetts granted to Collateral Agent by any Pledgor or
on the Pledged Massachusetts Gaming Interests, as approved by the Gaming
Authorities of the Commonwealth of Massachusetts, may not be enforced or
foreclosed upon by Collateral Agent or any other Secured Party until such
enforcement or foreclosure has been approved by the Gaming Authorities of the
Commonwealth of Massachusetts. (c) In the event that Collateral Agent or any
Secured Party exercises one or more of the remedies set forth in this Agreement
with respect to the Pledged Massachusetts Gaming Interests, including without
limitation, foreclosure or transfer of any interest in the Pledged Massachusetts
Gaming Interests (except back to the applicable Pledgor), the exercise of voting
and consensual rights, and any other resort to or enforcement of the security
interest in such membership interests, such action will require the separate and
prior approval of the applicable Gaming Authorities of the Commonwealth of
Massachusetts unless such licensing requirement is waived by the applicable
Gaming Authorities of the Commonwealth of Massachusetts. (d) In the event that
Collateral Agent or any Secured Party exercises any of its remedies with respect
to Pledged Collateral consisting of gaming devices, cashless wagering systems,
mobile gaming systems or interactive gaming systems (as those terms are defined
in the applicable Gaming Laws of the Commonwealth of Massachusetts) located in
the Commonwealth of Massachusetts, including the transfer, sale, distribution or
other disposition of such Pledged



--------------------------------------------------------------------------------



 
[exhibit103_securityagree035.jpg]
LA\3881692.2 Collateral, such exercise may require the separate and prior
approval of the Gaming Authorities of the Commonwealth of Massachusetts or the
licensing of the Collateral Agent, Secured Party or any transferee thereof.
(III) In the event any Pledgor develops, acquires or otherwise owns or operates
a Gaming Facility in a state or other jurisdiction not specifically referenced
in this Section 10.17, by written request of such Pledgor this Section 10.17
shall be amended, modified or supplemented pursuant to an agreement or
agreements in writing entered into by Borrower and Collateral Agent (without the
consent of any other Secured Party or any other Person to add additional
jurisdictional specific matters as is, in the good faith determination of such
Pledgor, necessary or advisable in relation to the property and operations of
such Gaming Facility (or the direct or indirect owners thereof). [REMAINDER OF
THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit103_securityagree036.jpg]




--------------------------------------------------------------------------------



 
[exhibit103_securityagree037.jpg]




--------------------------------------------------------------------------------



 
[exhibit103_securityagree038.jpg]




--------------------------------------------------------------------------------



 
[exhibit103_securityagree039.jpg]




--------------------------------------------------------------------------------



 
[exhibit103_securityagree040.jpg]




--------------------------------------------------------------------------------



 
[exhibit103_securityagree041.jpg]
Schedule 1 LA\3881692.2 SCHEDULE 1 CERTIFICATED SECURITIES None.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree042.jpg]
Exhibit 1 LA\3881692.2 EXHIBIT 1 ISSUERS’ ACKNOWLEDGMENT The undersigned hereby
(a) acknowledges receipt of a copy of that certain Security Agreement, dated as
of November __, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”; capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Security Agreement), made by WYNN AMERICA, LLC, a Nevada
limited liability company, and the GUARANTORS from time to time party thereto in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity
and together with any successors in such capacity, the “Collateral Agent”), and
(b) to the extent permitted under applicable Requirements of Law (including,
without limitation, any Gaming Laws), (i) agrees promptly to note on its books
the security interests granted to Collateral Agent and confirmed under the
Security Agreement, (ii) agrees that it will comply with instructions of
Collateral Agent with respect to the applicable Pledged Securities without
further consent by the applicable Pledgor, (iii) agrees to notify Collateral
Agent upon obtaining knowledge of any interest in favor of any Person in the
applicable Pledged Securities that is adverse to the interest of Collateral
Agent therein and (iv) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Pledged Securities thereunder in the name of Collateral Agent or its nominee
or the exercise of voting rights by Collateral Agent or its nominee. [REMAINDER
OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit103_securityagree043.jpg]
Exhibit 1 LA\3881692.2 [__________________] By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit103_securityagree044.jpg]
Exhibit 2 LA\3881692.2 EXHIBIT 2 SECURITY AGREEMENT PLEDGE AMENDMENT This
Security Agreement Pledge Amendment, dated as of __________, 20_, is delivered
pursuant to Section 5.1 of the Security Agreement, dated as of November __, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”; capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), made by WYNN AMERICA, LLC, a Nevada limited liability company, the
undersigned, and the GUARANTORS from time to time party thereto in favor of
DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity and
together with any successors in such capacity, the “Collateral Agent”). The
undersigned hereby agrees that this Security Agreement Pledge Amendment may be
attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Security Agreement Pledge Amendment shall be
deemed to be and shall become part of the Pledged Collateral and shall secure
all Secured Obligations, except to (i) the extent constituting Excluded Property
or (ii) to the extent not permitted under any applicable Gaming Laws. PLEDGED
SECURITIES ISSUER CLASS OF STOCK OR INTERESTS PAR VALUE CERTIFICATE NO(S). (IF
ANY) NUMBER OF SHARES OR INTERESTS PERCENTAGE OF ALL EQUITY INTERESTS OF ISSUER
INTERCOMPANY NOTES ISSUER PRINCIPAL AMOUNT DATE OF ISSUANCE INTEREST RATE
MATURITY DATE [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[exhibit103_securityagree045.jpg]
Exhibit 2 LA\3881692.2 _________________, as Pledgor By: Name: Title: AGREED TO
AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By: Name:
Title:



--------------------------------------------------------------------------------



 
[exhibit103_securityagree046.jpg]
Exhibit 3 LA\3881692.2 EXHIBIT 3 [FORM OF JOINDER AGREEMENT] [Name of New
Pledgor] [Address of New Pledgor] [_______], 20[__] Deutsche Bank AG New York
Branch, as Collateral Agent [__________] [__________] Attention: [__________]
Ladies and Gentlemen: Reference is made to the Security Agreement, dated as of
November [__], 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), made by WYNN AMERICA, LLC, a Nevada limited liability
company (“Borrower”), and each of the GUARANTORS from time to time party thereto
in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”). This joinder agreement (“Joinder Agreement”) supplements the Security
Agreement and is delivered by the undersigned, [______________], a [________]
(the “New Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New
Pledgor hereby agrees to be bound as a Guarantor and as a Pledgor by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the execution date of the Security Agreement and without limiting
the generality of the foregoing, hereby grants and pledges to Collateral Agent,
as collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, and in favor of the Secured Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor thereunder, except to the extent not permitted pursuant to any
applicable Gaming Law. Notwithstanding anything to the contrary in this Joinder
Agreement or any other Credit Document, the security interest created by this
Joinder Agreement and the Security Agreement shall not attach to, and the term
“Pledged Collateral” shall not include, any Excluded Property (other than
Proceeds and the right to Proceeds of Excluded Property to the extent such
Proceeds or right to Proceeds independently constitutes Excluded Property);
provided, however, that if any portion of any property ceases to constitute
“Excluded Property” then, immediately upon such cessation, the term “Pledged
Collateral” shall also include such portion of property and such security
interest and lien in favor of Collateral Agent created by this Agreement shall
attach to such portion of property.



--------------------------------------------------------------------------------



 
[exhibit103_securityagree047.jpg]
Exhibit 3 LA\3881692.2 The New Pledgor hereby makes each of the representations
and warranties and agrees to each of the covenants applicable to the Pledgors
contained in the Security Agreement as of the date hereof. Attached hereto are
supplements to each of the applicable schedules to the Perfection Certificate
with respect to the New Pledgor. Such supplements shall be deemed to be part of
the Security Agreement and the Perfection Certificate. The New Pledgor hereby
irrevocably authorizes Collateral Agent at any time and from time to time in
accordance with the Security Agreement to file in any filing office and/or
recording or registration office in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including, without limitation, (i) whether
such New Pledgor is an organization, the type of organization and any
organizational identification number issued to such New Pledgor, (ii) any
financing or continuation statements or other documents without the signature of
such New Pledgor where permitted by law and (iii) in the case of a financing
statement filed as a fixture filing a sufficient description of the real
property to which such Pledged Collateral relates. Such financing statements may
describe the Pledged Collateral in the same manner as described in the Security
Agreement or may contain an indication or description of collateral that
describes such property in any other manner as Collateral Agent may determine is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Pledged Collateral granted to Collateral Agent herein,
including, without limitation, describing such property as “all assets whether
now owned or hereafter acquired” or “all personal property whether now owned or
hereafter acquired” or words of similar import. The New Pledgor agrees to
provide all information described in clauses (i) through (iii) above in this
paragraph to Collateral Agent promptly upon request. Collateral Agent shall
provide reasonable notice to Borrower of all such financing statement filings
made by Collateral Agent on or about the Closing Date, and, upon Borrower's
request, any subsequent filings or amendments, supplements or terminations of
existing filings, made from time to time thereafter. This Joinder Agreement and
any amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement. THIS JOINDER AGREEMENT AND ANY CLAIMS,
CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT
LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS JOINDER AGREEMENT,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION. [REMAINDER OF THIS PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[exhibit103_securityagree048.jpg]
Exhibit 3 LA\3881692.2 IN WITNESS WHEREOF, the New Pledgor has caused this
Joinder Agreement to be executed and delivered by its duly authorized officer as
of the date first above written. [__________________] By: Name: Title: AGREED TO
AND ACCEPTED: DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent By: Name:
Title: [Schedules to be attached]



--------------------------------------------------------------------------------



 